RESOLUCIÓN
En nuestra resolución de 25 de septiembre de 1998 hi-cimos constar lo siguiente:
Debido a los efectos del huracán Georges, desde la tarde de 21 de septiembre los servicios de energía eléctrica, agua, alcan-tarillado y teléfono han quedado prácticamente interrumpidos en toda la Isla. Muchas estructuras que albergan las facilida-des de los tribunales han quedado seriamente afectadas. Gran número de carreteras, calles y otras vías de acceso a muchas de dichas facilidades han resultado total o parcialmente obstruidas. Los sistemas de transportación en masa están pa-ralizados en muchos de los pueblos del centro de la Isla. Todo ello ha ocasionado que los tribunales del país hayan permane-cido cerrados desde entonces. Al día de hoy es imposible prede-cir cuándo podrán ser reanudadas las labores judiciales. In re Meds. Juds. Emerg. H. Georges I, 146 D.P.R. 692 (1998).
En vista de dicha situación dispusimos que los tribuna-les del país permanecerían cerrados hasta el 5 de octubre de 1998. Al día de hoy, según nos informa el Juez Presi-dente Señor José A. Andréu García, todavía hay sedes del Tribunal de Primera Instancia en donde no se podrán re-anudar las labores judiciales el 5 de octubre. Nos informa, además, el Juez Presidente que la situación descrita ante-riormente aún prevalece en toda la Isla, lo cual impide a los abogados de Puerto Rico confeccionar los escritos, re-cursos y otros documentos judiciales, y la reproducción de éstos, dentro de aquellos términos que de otro modo hubie-ran expirado durante el período en que han permanecido cerrados los tribunales.
Excluir dicho término del cómputo de los términos dis-puestos en las distintas leyes y reglas aplicables a los pro-*712cedimientos judiciales no supera la difícil situación por la cual atraviesan estos profesionales. Ello causaría un grave peijuicio a un número sustancial de ciudadanos que inte-resan recurrir a los tribunales en busca de justicia.
En vista de lo anteriormente expuesto, al amparo de nuestra facultad inherente de reglamentar los procesos ju-diciales en situaciones de emergencia como la presente y no habiendo ley aplicable a ésta, se decretan interrumpi-dos todos los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos judiciales, desde el lunes 21 de septiembre de 1998, hasta el 30 de octubre de 1998, inclusive.

Se ordena la inmediata difusión de esta resolución y, además, su publicación por la Compiladora, la Oficina de Administración de los Tribunales y el Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo